Title: From Thomas Jefferson to Thomas Munroe, 20 September 1802
From: Jefferson, Thomas
To: Munroe, Thomas


          
            Dear Sir
            Monticello Sep. 20. 1802.
          
          Your favor of the 17th is recieved. I think that while there is a prospect of getting better prices by postponing the sale of the lots, the public interest requires they should be postponed. to what time I leave to your own judgment, observing only that the law has fixed a limit beyond which we cannot postpone.
          With respect to the paiment of your note to the Columbia bank I am in hopes no inconvenience may arise by my deferring to [. . .] up an opinion [on] it till I return. I shall leave this place this day sennight & be in Washington the fourth day. Accept my best wishes & salutations
          
            Th: Jefferson
          
        